DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.

Terminal Disclaimer
The terminal disclaimer, filed on 08/20/2021 has been approved in application 17/201,991, referencing Patent No. 10,985,995.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter D. Nigrelli (Reg. No. 66,461) on August 31, 2021.
The application has been amended as follow:

AMENDMENTS TO THE CLAIMS

15. (Currently amended)  One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
receive, by the at least one processor, via the communication interface, and from a dynamic data management gateway, at least one of  an organization computing system data file profile and an organization computing system private profile, and at least two
 process, based on receiving the at least two 
identify, based on receiving the at least two 
first client computing device and, while the connection is established, transmit a notification which, when processed by the one or more client computing devices, causes the notification to be displayed on the first client computing device.

16.  (Currently amended) The non-transitory computer-readable media of claim 15 which stores additional instructions that, when executed by the computing platform, cause the computing platform to:
establish a connection with a 
17.  (Currently amended) The non-transitory computer-readable media of claim 15 which stores additional instructions that, when executed by the computing platform, cause the computing platform to:
 
receive, by the at least one processor, via the communication interface, and from [[a]]the dynamic data management gateway, authorization from the at least one organization computing system to transmit the at least one organization computing system private profile to [[a ]]the first client computing device; and


18.  (Currently amended) The non-transitory computer-readable media of claim 15 which stores additional instructions that, when executed by the computing platform, cause the computing platform to:
receive, via the communication interface, and from the dynamic data management gateway, a first client computing system private profile;
receive, via the communication interface, and from [[a ]]the dynamic data management gateway, authorization from the first client computing system to transmit the first client computing system private profile to at least one organization computing device; 
establish a connection with the 
transmit a data file which, when processed by the at least one organization computing device, causes the first client computing system private profile to be displayed on the 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed. The closest prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of matching 
The closest found prior art is listed below:
U.S. Publication 20120330708 A1, which discloses perfect match for job description to job seeker resumes and job seeker resume to jobs.
U.S. Publication 20190197487 A1, which discloses automated generation for hiring searches.
U.S. Publication 20120330856 A1, which discloses a method and system for facilitating the recruiting process.
U.S. Publication 20070073613 A1, which discloses simultaneous bidding and matching platform for loan borrower and lenders.
U.S. Publication 20150170270 A1, which discloses a loan matching platform system.
U.S. Publication 20080270320 A1, which discloses remote transaction method and system of an on-line platform for floating-rate fund-trading.
U.S. Publication 20100131390 A1, which discloses a method and system for online credit offers.
U.S. Publication 20100131418 A1, which discloses a structured job search engine.
U.S. Publication 20080071746 A1, which discloses a method for interactive employment searching, rating, and selecting of employment listing.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446